UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7826



GLENN CALVIN LAWHORN, JR.,

                                             Plaintiff - Appellant,

          versus

RUFUS R. FLEMING, Warden; NOTTOWAY CORRECTION-
AL CENTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond.     Richard L. Williams, Senior
District Judge. (CA-95-691)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on September 27, 1996;

Appellant's notice of appeal was filed on November 27, 1996.*

Appellant's failure to note a timely appeal or obtain an extension

of the appeal period leaves this court without jurisdiction to

consider the merits of Appellant's appeal. We therefore dismiss the

appeal. Additionally, we deny Appellant's motion to appoint coun-
sel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                         DISMISSED


    *
      Appellant's notice of appeal specifically states that he is
appealing the September 27, 1996, order. However, to the extent
Appellant seeks to appeal the district court's November 15, 1996,
order denying relief under Fed. R. Civ. P. 60(b), we find that the
district court did not abuse its discretion in denying the motion.

                                2